DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Brown et al. U.S. Patent No. 7,852,345.
Re:  claims 1, 9 and 14, Brown teaches 
1. An apparatus to facilitate an update of shader data constants, comprising:  one or more processors to detect a change to one or more data constants in a shader program, generate a micro-code block including updated constants data during execution of the shader program and transmit the micro-code block to the shader program, (“Parameter buffer object 129 stores the constant data used by the different shader programs running on the processing units of graphics rendering pipeline 135… As shown, the execution of vertex, geometry, and fragment shader programs flows from left to right, and an in-band update occurs to a parameter buffer object 129 at time t0.  A vertex shader program 301 executes a first time using version 0 of a parameter buffer object 129… After the update to parameter buffer object 129, a second execution of vertex shader program 301 runs at a second time using version 1 of parameter buffer object 129… ”; Brown, col. 6, lines 15-17, col. 8, lines 50-60, Fig. 1)
The parameter buffer object stores the constant data used by the shader programs.  A vertex shader program executes a first time using version 0 of a parameter buffer object.  An update, to the constant data (one or more data constants) stored in the parameter buffer object, is detected.  After the update, the vertex shader program executes a second time using version 1 of the parameter buffer object.  Thus, a micro-code block including the updated constants has been generated and transmitted to the shader program (such as the vertex shader program) for execution.  
wherein the micro-code block is executed as a preamble to the shader program to incorporate the updated constants for execution of the shader program. (“Parameter buffer object 129 stores the constant data used by the different shader programs running on the processing units of graphics rendering pipeline 135… As shown, the execution of vertex, geometry, and fragment shader programs flows from left to right, and an in-band update occurs to a parameter buffer object 129 at time t0.  A vertex shader program 301 executes a first time using version 0 of a parameter buffer object 129… After the update to parameter buffer object 129, a second execution of vertex shader program 301 runs at a second time using version 1 of parameter buffer object 129… ”; Brown, col. 6, lines 15-17, col. 8, lines 50-60, Fig. 1)
After the constants data of the parameter buffer object are updated, the vertex shader program executes for a second time using the new version (version 1) of the constants data in the parameter buffer object.  This is considered to be the micro-code block being executed as a preamble to the shader program to incorporate the updated constants for execution of the shader program.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown as applied to claim 1 above, and further in view of Brown et al. U.S. Patent No. 8,134,566 (hereinafter, Brown’566)
Re:  claim 8, Brown’566 teaches 
8. The apparatus of claim 1, wherein the micro-code block comprises an instruction set architecture (ISA) block. (“Unified ISA 200 includes shader program assembly instructions that are used to compose shader programs such as vertex shader program 215 and fragment shader program 220… the shader program assembly instructions in unified ISA 200 are used for vertex and fragment shader programs… Unified microcode assembler 240 converts the shader program assembly instructions in vertex shader program 215 and fragment shader program 220 into microcode for execution by vertex processing unit 255 and fragment processing unit 260, respectively.  GPU unified microcode assembler 240 is configured to operate in a runtime mode in order to output the shader microcode to the appropriate execution unit within graphics processor 250 as the shader microcode is generated.”; Brown‘566, col. 4, lines 50-55, col. 4, line 61-col. 5, line 1, Fig. 2A)
Fig. 2A illustrates that the shader program assembly instructions (ISA block) in the unified ISA 200 are used for vertex shader program 215 and fragment shader program 220.  The GPU unified microcode assembler 240 converts the shader program assembly instructions (from the vertex and fragment shader programs) into microcode for execution by the vertex processing unit 255 and the fragment processing unit 260.  This microcode includes the shader program assembly instructions (ISA block) from the unified ISA 200.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Brown by adding the feature of wherein the micro-code block comprises an instruction set architecture (ISA) block, in order to allow shader programs of different types to use a common instruction set thereby providing easy access for new graphics hardware features and faster compile times for shader programs, as taught by Brown. (col. 4, lines 18-22)   

Allowable Subject Matter
Claims 2-7, 10-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
From claims 2, 10 and 15 – “wherein the shader program comprises a kernel heap including the micro-code block and a shader program kernel.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).  

Response to Arguments
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 2/23/2022, with respect to the Nonstatutory Double Patenting Rejection of claims 1-5, 7-17 and 19 have been fully considered and are persuasive.  The Nonstatutory Double Patenting Rejection of the previous Office Action has been withdrawn.  The terminal disclaimer has been accepted and recorded.  
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 2/23/2022, with respect to the 35 U.S.C. § 101 Rejection of claims 14-20 have been fully considered and are persuasive.  The 35 U.S.C. § 101 Rejection of the previous Office Action has been withdrawn.  
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.  Applicant argues:  
“Independent claims 1, 9 and 14 of the present application each recite a process of generating a micro-code block including updated constants data during execution of the shader program, wherein the micro-code block is executed as a preamble to the shader program to incorporate the updated constants for execution of the shader program.  Applicant submits that Brown fails to disclose or suggest such a process.  However, the Office Action construes a parameter buffer object 129 as being equivalent to a micro-code block. … Applicant respectfully disagrees.  Brown discloses that a parameter buffer object 129 that is stored in memory to store constant data used by different shader programs running on the processing units of graphics rendering pipeline.  See Brown at col. 6, ll. 4-17.  Nonetheless, applicant submits that an object to store constants in memory is not equivalent to an executable micro-code block.  Accordingly, claims 1, 9 and 14 are not anticipated by Brown.
Examiner disagrees.  Brown teaches this limitation.  Brown teaches, in col. 6, lines 15-17, col. 8, lines 50-60, Fig. 1, that the parameter buffer object stores the constant data used by the shader programs.  A vertex shader program executes a first time using version 0 of a parameter buffer object.  An update, to the constant data (one or more data constants) stored in the parameter buffer object, is detected.  After the update, the vertex shader program executes a second time using version 1 of the parameter buffer object.  Thus, a micro-code block including the updated constants has been generated and transmitted to the shader program (such as the vertex shader program) for execution.  Brown also teaches in, col. 6, lines 15-17, col. 8, lines 50-60, Fig. 1, After the constants data of the parameter buffer object are updated, the vertex shader program executes for a second time using the new version (version 1) of the constants data in the parameter buffer object.  This is considered to be the micro-code block being executed as a preamble to the shader program to incorporate the updated constants for execution of the shader program.  Please see the rejection for claim 1.  
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.  Applicant argues regarding claim 8:  
“Applicant submits that the present claims are patentable over Brown even in view of Brown ‘566 since neither reference discloses nor suggests a process of generating a micro-code block including updated constants data  during execution of the shader program, wherein the micro-code block is executed as a preamble to the shader program to incorporate the updated constants for execution of the shader program.”  
Examiner disagrees.  Claims 1, 9, 14 and 8 have been rejected.  Please see the corresponding rejections.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 




/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612